Citation Nr: 0802522	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  03-18 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for a wound of the 
left thigh and knee, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an initial disability rating in excess of 
10 percent for post-operative residuals of radical 
prostatectomy with bilateral pelvic node dissection.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1967 to 
March 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from November and December 2002 rating decisions.


FINDINGS OF FACT

1.  The evidence fails to show a moderately severe muscle 
disability of the left leg. 

2.  No credible evidence has been presented showing either 
that the veteran has a daytime voiding interval between one 
and two hours, or that he awakes to void three to four times 
per night.  

3.  Private and VA treatment records and the veteran's VA 
examination report fails to show any evidence of obstructed 
voiding.  

4.  The veteran has denied any bowel problems and his claims 
file is void of any evidence of renal dysfunction or of 
recurrent, urinary tract infections.


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 10 percent rating for 
a shrapnel wound to the left leg (MG XV) have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.40, 4.41, 4.45, 4.55, 4.56, 4.59, 4.71a, 4.73, Diagnostic 
Code (DC) 5317 (2007).

2.  Criteria for a rating in excess of 10 percent rating for 
residuals of prostate cancer have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.115a, 
4.115b, DC 7527 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The veteran asserted in his 2003 claim that he left leg was 
more disabling than it was rated.  At that time the veteran's 
only disability of the lower left extremity was a 10 percent 
rating that was assigned for a muscle wound to the left thigh 
and knee under 38 C.F.R. § 4.73, DC 5315.  Since that time, 
the veteran was awarded two additional 10 percent ratings 
under 38 C.F.R. §§ 4.71a, DCs 5010 and 5260 for degenerative 
joint disease (DJD) in the left knee, and for residuals of a 
lateral meniscectomy of the left knee.  However, neither of 
these latter issues are on appeal.

38 C.F.R. § 4.73, DC 5315 provides 10, 20, and 30 percent 
ratings depending on whether a injury to Muscle Group XV is 
moderate, moderately severe, or severe respectively.  Muscle 
Group XV controls adduction of hip (1, 2, 3, 4); flexion of 
hip (1, 2); flexion of knee (4).  Mesial thigh group: (1) 
Adductor longus; (2) adductor brevis; (3) adductor magnus; 
(4) gracilis.

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  38 C.F.R. § 4.56.  

A moderate disability of the muscles anticipates a through-
and-through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  The service department 
records or other evidence of in-service treatment for the 
wound should show a record of consistent complaint of one or 
more of the cardinal signs and symptoms of muscle disability 
(particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles).  The objective findings should include entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue, there should also be 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. § 
4.56(d)(2).

A moderately severe disability of the muscles anticipates a 
through-and-through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  The service department records, 
or other evidence, should show hospitalization for a 
prolonged period for treatment of wound, with a record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability and, if present, evidence of inability to keep up 
with work requirements.  The objective findings should 
include entrance and (if present) exit scars indicating track 
of missile through one or more muscle groups; indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side; and 
tests of strength and endurance compared with sound side 
should demonstrate positive evidence of impairment.  38 
C.F.R. § 4.56(d)(3).

Service medical records show that on October 29, 1968 while 
stationed in Vietnam, the veteran complained of varicose 
veins in his left leg stemming from a pre-service car 
accident.  The veteran was evacuated from Vietnam because of 
persistent symptoms of leg problems, and admitted to a U.S. 
Army hospital in the Ryukyu Islands on November 3, 1968 where 
he was hospitalized for 79 days until January 20, 1969.  The 
hospitalization summary indicated that the veteran was in a 
pre-service car accident in 1963 in which he sustained a 
blood clot in his leg, requiring a left superficial vein 
ligation and stripping.  During his hospitalization, the 
veteran had a normal physical examination with the exception 
of varicosities in left leg and knee; and the veteran had 
full range of motion.  At discharge the veteran was diagnosed 
with a torn meniscus on the left and of erosion of the left 
femoral cortex secondary to arterial venus malformation.  A 
treatment note from December 18, 1968 noted that the veteran 
complained of some soreness in his thigh which had existed 
prior to the meniscectomy.  Operation records also show that 
the veteran had an irregular lytic type lesion on his left 
distal femur medially.  Radiographic reports from during the 
hospitalization failed to note any shrapnel injury; and the 
hospitalization report itself also fails to show any mention 
of any shrapnel wound.  Following the hospitalization, the 
veteran was given a L3 profile, but the only defect listed 
was a torn left lateral meniscus.  

The veteran's profile was extended in April 1969, but again 
the only defect listed was the veteran's meniscus tear.  A 
record from February 1970 indicated that the veteran reported 
having been wounded in Vietnam in 1968 and having several 
surgeries.  An impression of traumatic neuropathy was 
rendered and scars were noted on the veteran's left leg, but 
there was no indication that he scars were the result of a 
shell fragment wound.  Additionally, no atrophy was noted and 
only minimal weakness was observed.

The veteran's claims file is void of any notation that the 
veteran was ever awarded a Purple Heart.

In March 1970, the veteran reported having received multiple 
shell fragment wounds in his left leg.  The doctor found that 
the veteran had had near full range of motion in his left 
knee.  

At a VA examination in May 1970, the veteran reported that he 
sustained multiple shell fragment wounds to his left knee and 
leg in August 1968.  He reported being operated on two days 
later in Okinawa where the fragments were removed.  The 
veteran believed that some knee cartiledge was removed and 
that several bones were broken over his left knee.  The 
veteran stated that he was put in a cast and traction for 
roughly 75 days and then was transferred back to the United 
States.  The veteran reported that in November 1968 he was 
operated on and had veins in his left leg removed.  The 
veteran indicated that he had been working in a hospital for 
a month and had not missed any work.  The veteran complained 
that he had almost constant pain in his left leg, as well as 
some stiffness and numbness in his left knee.  The examiner 
indicated that the veteran walked normally with no degree of 
limping.  There the veteran had 7 scars on his leg ranging 
from 3 cm to 12 cm in length.  No muscle wasting was noted, 
and the functional strength of the left leg was within normal 
limits.  The range of motion in the left knee was normal 
(with some pain at the extremes of flexion).  The examiner 
diagnosed the veteran with residual moderate symptoms from 
multiple shrapnel fragment wounds.

At an orthopedic examination in January 1975, the examiner 
questioned whether the veteran was actually injured in 
combat, noting that records from the veteran's 
hospitalization noted treatment for varicose veins and did 
not mention any treatment for shell fragment wounds.  At the 
examination, the veteran reported periodic pain and numbness 
in his left leg.  The veteran walked without a limp and 
without a cane or crutch.  The examiner indicated that the 
veteran stood on his toes and squatted well on both heels, 
but he bore more of his weight on his right foot.  The 
veteran indicated that he believed that he was hit in the 
left thigh and pointed to a scarred area there.  The examiner 
also noted that the veteran had high and low vein stripping 
which had resulted in numerous scars (and it was noted that 
the veteran identified some of his scars as coming from both 
the vein surgery and from shell fragment wounds).  
Regardless, the examiner indicated that all of the scars were 
healed, non-adherent, non-fibrotic and non-symptomatic.  
Additionally, the examiner found no loss of tissue or muscle 
substance at any of the scarred sights and there was no 
impairment of function noted.  The examiner found good 
strength in the lower extremities, although the left leg 
tired more quickly than the right leg.

No additional treatment records were submitted until records 
describing a biopsy of the left femur in 1989.

In March 1990, the RO determined that the veteran's reported 
left lower extremity shrapnel wounds were not clearly 
documented, but noted that the veteran's 10 percent rating 
was protected.

In January 1993, the Board concluded that the veteran had a 
congenital or developmental arteriovenous malformation of the 
left distal femur that preexisted service.  Thus, the Board 
denied service connection for osteomyelitis.

At a private examination in July 2002, the veteran had 5/5 
muscle strength in his left leg, and deep tendon reflexes 
were 2+ (normal) throughout his lower extremities.

The veteran underwent a VA examination in July 2003 at which 
he complained of left leg pain since 1970.  The veteran 
reported having a shrapnel injury for which he was 
hospitalized in Japan and which required surgery on the left 
leg.  The examination showed the presence of multiple scars 
on the left leg.  The left thigh was slightly swollen.  The 
veteran walked with a limp, but he did not use any type of 
brace on his left leg.  The veteran reported radiating pain 
that started in his left thigh. 

The veteran underwent a second VA examination in September 
2005 at which he was noted to have a poor memory for his 
various problems, although most of his problems were noted to 
be related to his left leg.  The veteran got in and out of 
his chair with moderate difficulty, and he walked with a slow 
and shuffling gait that was mildly antalgic.

While the veteran clearly has problems with his left leg, the 
evidence fails to show a moderately severe muscle injury.  An 
injury of that severity anticipates a through-and-through or 
deep penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  However, none of these components are shown in the 
veteran's service medical records to the point where the RO 
actually found that there was no evidence of a shrapnel wound 
(March 1990 rating decision).  No description of any shrapnel 
wound was ever documented in the veteran's service medical 
records; and, while the veteran was hospitalized for more 
than 70 days it was for treatment of varicose veins, which 
pre-existed his time in service, and for a meniscectomy, 
which has now been service connected independently of the 
rating for the muscle code.  Additionally, a VA examiner in 
1975 indicated that the shrapnel wounds must have been minor 
not to have been even described in the hospitalization 
records.  

The objective findings show a number of scars on the 
veteran's left leg, but it was suggested at the 1975 VA 
examination that these scars were a result of the varicose 
vein surgeries, and the veteran even associated the same scar 
with both shell fragment wounds and with the vein surgery at 
that examination.  The veteran's claims file is also void of 
any indications loss of deep fascia, loss of muscle 
substance, or loss of normal firm resistance of muscles; and 
tests of strength and endurance fail to demonstrate positive 
evidence of impairment related to shell fragment wounds.  

For example, in May 1970, the examiner found no evidence of 
muscle wasting, and the functional strength of the veteran's 
left leg was within normal limits.  The examiner diagnosed 
the veteran with residual moderate symptoms from multiple 
shrapnel fragment wounds.  Similarly in 1975, a VA examiner 
found no loss of tissue or muscle substance at any of the 
scarred sights in the veteran's left leg and there was no 
impairment of function noted.  The examiner found good 
strength in the lower extremities.

Inasmuch as the record fails to show either evidence of 
symptoms, or a history of muscle injury that aligns with the 
criteria reflective of moderately-severe impairment, an 
increased rating is not warranted.  Accordingly, the 
veteran's claim is denied. 

Prostate cancer

The veteran currently receives a 10 percent rating for 
residuals of prostate cancer, post-operative residuals of 
radical prostatectomy with bilateral pelvic node dissection, 
under 38 C.F.R. § 4.115a-b.

The regulations direct that following the cessation of 
surgical, x-ray, antineoplastic chemotherapy or other 
therapeutic procedure for malignancies of the genitourinary 
system, a rating of 100 percent shall continue with a 
mandatory VA examination at the expiration of six months.  
Any change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of § 3.105(e) 
of this chapter.  If there has been no local reoccurrence or 
metastasis, rate on residuals as voiding dysfunction or renal 
dysfunction, whichever is predominant.  See 38 C.F.R. 
§ 4.115, DC 7527.

The regulations provide that diseases of the genitourinary 
system generally result in disabilities related to renal or 
voiding dysfunctions, infections, or a combination of these.  
Where diagnostic codes refer the decision maker to multiple 
areas of dysfunction, only the predominant area of 
dysfunction shall be considered for rating purposes. 

Voiding dysfunction is to be rated on the basis of urine 
leakage, frequency, or obstructed voiding.  A 20 percent 
rating is assigned when the voiding dysfunction requires the 
wearing of absorbent materials which must be changed less 
than 2 times per day; while a 40 percent rating is assigned 
when the voiding dysfunction requires the wearing of 
absorbent materials which must be changed 2-4 times per day.

With regard to urinary frequency, a 10 percent rating is 
assigned when the daytime voiding interval between two and 
three hours, or when a veteran awakes to void two times per 
night; while a 20 percent rating is assigned when the daytime 
voiding interval between one and two hours, or when a veteran 
awakes to void three to four times per night.

With regard to obstructed voiding, a 10 percent rating is 
assigned when there is marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one or combination of the following: 1) Post void 
residuals greater than 150 cc., 2) Uroflowmetry; markedly 
diminished peak flow rate (less than 10 cc/sec), 3) Recurrent 
urinary tract infections secondary to obstruction; or 4) 
Stricture disease requiring periodic dilatation every 2 to 3 
months.  A 30 percent rating is assigned when there is 
urinary retention requiring intermittent or continuous 
catheterization.

With regard to urinary tract infections, a 10 percent rating 
is assigned when there is long-term drug therapy, 1-2 
hospitalizations per year and/or requiring intermittent 
intensive management.  A 30 percent rating is assigned when 
there are recurrent symptomatic infections requiring 
drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management. 

With regard to renal dysfunction, a 30 percent rating is 
assigned when either albumin is constant, or recurs with 
hyaline and granular casts or red blood cells, or where 
transient or slight edema or hypertension is at least 10 
percent disabling.  

While the veteran has shown some residuals from his prostate 
cancer, the evidence fails to show that it is more severe 
than the 10 percent rating he is currently assigned.

In June 2000, the veteran was noted to be voiding well with 
no hematuria or dysuria.  In February 2002, it was noted that 
the veteran had developed slight elevated blood pressure.

In March 2002, another physician noted that the veteran had 
been having a little incontinence; and sometimes he had 
urgency and frequency problem.  The veteran generally did not 
wear a pad, but it was noted that his wife reported noticing 
some spots in the veteran's underwear.  Most of the 
incontinence was when the veteran performed heavy lifting or 
bent over to lift something.  Urinalysis was unremarkable, 
and no nodules were found on the rectal examination.  The 
examiner indicated that he did not know how much of a true 
problem the incontinence was.

The veteran underwent a VA examination in July 2003 at which 
an examination of the veteran's underwear showed no evidence 
of urinary stain.  The veteran stated that when he tries to 
bend or walk sometimes, he loses control of his bladder and 
becomes incontinent.  The veteran stated that he has to 
change his underwear 3-4 times per day and that he often uses 
a diaper, noting that he had worn a diaper every day in the 
past month.  However, the veteran did not wear a diaper to 
the examination.  The veteran reported not using the diaper 
at night, and indicated that he voided 3-4 times per night.  
Additionally, the veteran indicated that coughing and 
sneezing caused him to lose control of his bladder causing 
urine leakage.  The veteran denied any bowel problems.

At a prostate examination in May 2005, the physician 
indicated that he had not seen the veteran in several years, 
and that the veteran voided well without hematuria or 
dysuria.  The veteran had occasional stress incontinence with 
heavy lifting, but he denied wearing any pads.  The doctor 
indicated that the veteran had not had any prostate cancer 
recurrence over a number of years.  

While the veteran reported wearing a diaper every day at his 
VA examination in 2003, no evidence of this was actually 
shown on the VA examination, and the examiner did not even 
notice any evidence of urinary stain.  Furthermore, the 
veteran denied even wearing pads at his more recent treatment 
session, and it does not appear that the veteran requires 
much treatment for the residuals of his prostate cancer, as 
his private doctor indicated that he had not seen the veteran 
in several years.  Likewise, VA treatment records are largely 
silent as to any mention of urinary problems.

The veteran is competent to report that he wears absorbent 
materials or to note the number of times he awakes to void at 
night, as lay testimony may be used to prove a matter that 
does not require medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  Nevertheless, 
the credibility of lay testimony must also be weighed.  In 
this case, the veteran reported wearing pads every day in 
2003, but he did not wear any at the time of his examination, 
and his claims file is void of any medical professional 
noting the use of pads.  The veteran also denied using pads 
in the more recent treatment records.  The veteran has also 
been described as not having a very clear memory at his VA 
examination in September 2005.  As such, the veteran's 
statements are not found sufficiently credible to provide the 
basis for the award of a rating in excess of the 10 percent 
that is already assigned.

Additionally, no credible evidence has been presented showing 
that the veteran has a daytime voiding interval between one 
and two hours, or that he awakes to void three to four times 
per night.  Similarly, the private and VA treatment records 
and the veteran's VA examination report fail to show any 
evidence of obstructed voiding, renal dysfunction or 
recurrent, urinary tract infections.

As such, the criteria for a rating in excess of 10 percent 
for post-operative residuals of radical prostatectomy with 
bilateral pelvic node dissection have not been met, and the 
veteran's claim is therefore denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was completed by a 
letter dated in September 2005, which informed the veteran of 
all four elements required by the Pelegrini II Court as 
stated above.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the veteran's claim was readjudicated following completion of 
the notice requirements.

VA and private treatment records have been obtained.  The 
veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claims, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

A rating in excess of 10 percent for a wound of the left 
thigh and knee is denied.

A rating in excess of 10 percent for post-operative residuals 
of radical prostatectomy with bilateral pelvic node 
dissection is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


